UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6538



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH RICKY DODD, a/k/a Big Stuff,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-96-153, CA-00-896-2)


Submitted:   June 12, 2003                 Decided:   June 23, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ricky Dodd, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Ricky Dodd appeals the district court’s order denying

his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Dodd, Nos. CR-96-153; CA-00-896-2

(E.D. Va. Mar. 18, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2